Citation Nr: 0631580
Decision Date: 10/10/06	Archive Date: 01/18/07

Citation Nr: 0631580	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  00-13 516	)	DATE OCT 10 2006
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than June 22, 1987, 
for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and W.P.K., Jr., Ph.D.




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


VACATUR

The veteran served on active duty from January 1968 to 
September 1969.  This case originally came to the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 RO 
rating decision, which granted service connection and a 30 
percent rating for post-traumatic stress disorder (PTSD), 
effective from June 22, 1987.  The veteran had appealed that 
decision, claiming a higher initial rating and an earlier 
effective date for the award of service connection.  
Subsequently, the RO assigned higher disability ratings for 
the PTSD, and the veteran withdrew his appeal for higher 
evaluations; however, he continued his appeal for an earlier 
effective date for the award of service connection for PTSD.  

In February 2005, the Board promulgated a decision pertinent 
to the earlier effective date claim.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Board decision dated on 
February 2, 2005, failed to provide the veteran due process 
under the law with regard to the issue of entitlement to an 
effective date earlier than June 22, 1987, for the grant of 
service connection for PTSD.  Specifically, in the February 
2005 decision, the Board referred to the RO the issue of 
clear and unmistakable error (CUE) in an August 1970 RO 
rating decision that denied entitlement to service 
connection for a nervous condition.  (The veteran had 
submitted a written CUE claim at the time of a November 2004 
hearing before the undersigned Veterans Law Judge.)  As the 
CUE claim is deemed to be inextricably intertwined with the 
earlier effective date issue on appeal, and as the CUE claim 
has not been adjudicated in the first instance by the RO, 
the Board is constrained to address the earlier effective 
date issue until such is concluded.  

Accordingly, in order to prevent any prejudice to the 
veteran, the Board has decided to vacate the February 2005 
decision with regard to the issue of an effective date 
earlier than June 22, 1987, for the grant of service 
connection for PTSD and to issue a de novo decision on the 
matter pending the RO's adjudication of the veteran's CUE 
claim.  


ORDER

The Board's February 2005 decision, denying an effective 
date earlier than June 22, 1987, for the grant of service 
connection for post-traumatic stress disorder (PTSD), is 
vacated.



	                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0502470	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  00-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than June 22, 1987, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and W.P.K., Jr., Ph.D.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that, in pertinent 
part, granted service connection for PTSD and assigned an 
effective date of June 22, 1987.  

In August 1999, the veteran expressed his disagreement with 
the initial evaluation of 30 percent assigned to his service-
connected PTSD, as well as the effective date assigned to his 
award of service connection (June 22, 1987).  After the RO's 
release of an April 2000 statement of the case, the veteran 
filed his substantive appeal as to these matters in June 
2000. 

Thereafter, in a January 2001 Decision Review Officer 
determination, the RO increased the veteran's initial 
evaluation for PTSD from 30 percent to 50 percent, effective 
from the date of the claim, June 22, 1987, and then assigned 
a higher evaluation of 70 percent, effective from November 7, 
1996.  In this determination, the RO also granted the 
veteran's claim for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU), effective from February 
24, 1997.  The RO declined, however, to assign an earlier 
effective date for the award of service connection.

Then, in a March 2001 filing, the veteran withdrew his appeal 
to the Board for higher disability evaluations for PTSD, but 
continued his appeal for entitlement to an earlier effective 
date for the award of service connection.  The Board 
recognizes that when it reviewed this matter in August 2004 
and remanded it for the completion of a videoconference 
hearing so that the veteran could testify before the Board, 
it included on the title page of the remand the additional 
issues regarding the veteran's request for higher disability 
evaluations for his PTSD.  Given that the veteran effectively 
withdrew his appeal of these issues in March 2001, however, 
the Board notes that it no longer has any jurisdiction over 
these claims, as they are no longer in appellate status.  See 
38 C.F.R. § 20.204 (2003).  Accordingly, the only matter that 
remains before the Board at this time, and for review herein, 
is the veteran's appeal for entitlement to an earlier 
effective date for the award of service connection for PTSD.

Lastly, after the completion of the videoconference hearing 
before the Board in October 2004, the Board observes that the 
veteran and his representative submitted a claim in writing 
that asserts that there was clear and unmistakable error 
(CUE) in a prior final August 1970 rating decision that 
denied entitlement to service connection for a nervous 
condition.  As this issue has not yet been adjudicated, 
including the provision of notice to the veteran of the laws 
and regulations applicable to claims of CUE, the Board hereby 
refers the matter back to the RO for all appropriate action.  
38 C.F.R. § 20.200 (2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran filed a claim for entitlement to service 
connection for a nervous condition in March 1970; the RO 
denied the claim in an unappealed August 1970 rating decision 
that subsequently became final.

3.  The veteran filed a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) on June 
22, 1987; prior to this date, there was no informal or 
formal, unadjudicated, claim for entitlement to service 
connection for PTSD.  


CONCLUSION OF LAW

The assignment of an effective date earlier than June 22, 
1987, for the grant of service connection for post-traumatic 
stress disorder (PTSD), is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

In this case, the veteran raised the issue of entitlement to 
an earlier effective date in his notice of disagreement to 
the RO's favorable March 1999 rating decision that granted 
service connection and awarded compensation for post-
traumatic stress disorder (PTSD).  If, in response to notice 
of its decision on a claim for which VA has already given 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-03.

The Board accordingly finds that the applicable requirements 
of the VCAA were met in this case.  After receipt of his 
August 1999 notice of disagreement raising the issue of 
entitlement to an earlier effective date for the RO's March 
1999 grant of service connection for PTSD, the RO transmitted 
an April 2000 statement of the case to the veteran, 
specifically addressing the newly raised effective date 
issue.  Additionally, in a new VCAA letter issued in 
September 2003 that was specifically tailored to the 
veteran's request for an earlier effective date, the RO 
provided him with appropriate section 5103(a) notice (and 
assistance as necessary thereafter).  Moreover, in 
supplemental statements of the case dated in January 2001, 
February 2004, and April 2004, the RO provided additional 
notice regarding the law pertaining to effective date cases, 
with review of its applicability to the veteran's situation, 
and explained that under the law, the veteran is not 
currently entitled to the assignment of an earlier effective 
date.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
 
The Board thus finds that VA has done everything necessary to 
notify and assist the veteran in this case, and that the 
record is now ready for appellate review.

Analysis of the Claim

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a) (West 2002).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400 (2003).  In the 
case of a grant of direct service connection, the effective 
date of an award is the day following separation from active 
service or the date that entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, it is again the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2) (2003).  

The veteran basically asserts that the appropriate effective 
date to be assigned for his grant of service connection for 
PTSD should revert back to the date of the development of 
this disability, or in other words, to the time of his 
service, where he experienced the stressors that later led to 
the development of his PTSD.  He in effect states that he was 
misdiagnosed for years prior to the assignment of his current 
PTSD diagnosis.  He asks that his effective date at least be 
assigned back to the time of his first claim, for service 
connection for a nervous condition, as filed in March 1970.  
(As noted earlier, the RO denied this claim in an August 1970 
rating decision; it was not appealed and thereafter became a 
final decision.)   

The record reflects that the RO has awarded service 
connection for PTSD to the veteran effective from June 22, 
1987.  As noted, the law holds that the effective date to be 
assigned to an award of service connection is either the date 
of the claim or the date that entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
law further holds that the date of a claim reopened after a 
prior final adjudication can be no earlier than the date of 
receipt of that claim.  Id.  In this case, the RO assigned 
the effective date as of the date that the veteran filed the 
current claim for service connection for PTSD: June 22, 1987.  
The Board, after reviewing the entirety of the record, agrees 
with this determination.

Although the veteran avers that he has always had PTSD, as 
noted by the RO, the legal requirements for this claim, as to 
a very specific type of mental disorder, were not entirely 
met until the date of the claim for PTSD in June 1987.  
Accordingly, even if VA could revisit the original claim for 
service connection for a nervous condition and treat it as a 
claim for PTSD, the evidentiary requirements for such a claim 
were not in place at that time.  At any rate, as the claim 
was finally adjudicated and denied effective in August 1970, 
VA cannot revisit it in the absence of a finding of clear and 
unmistakable error (CUE).  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2003).  
Moreover, the Board finds that none of the documentation 
contained in the veteran's four-volume claims file and dated 
as received any earlier than June 22, 1987, (and after the 
final August 1970 rating decision) may be construed as 
constituting a formal or informal claim for service 
connection for PTSD (or for any other mental disorder, for 
that matter).  Accordingly, there is no indication of an 
outstanding prior claim for service connection for PTSD that 
could serve as the basis for an earlier effective date in 
this case.

Accordingly, in light of all of the above, the Board finds 
that there is no basis to assign an effective date earlier 
than June 22, 1987, for the grant of service connection for 
PTSD.  As noted, June 22, 1987, is the actual date of the 
claim for service connection for PTSD.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Further, there is, in sum, no 
record of VA's receipt of an outstanding claim for 
entitlement to service connection for PTSD at any time 
earlier than this date, and so there is no unadjudicated and 
pending claim that could serve as the basis for the 
assignment of an earlier effective date in this case.  
Furthermore, the veteran's prior March 1970 claim for 
entitlement to service connection for a nervous condition 
remains final, as adjudicated by the RO in August 1970 and 
unappealed by the veteran.  Entitlement to an earlier 
effective date than the one currently assigned is therefore 
not warranted in this case.  In reaching this decision, the 
Board has considered the benefit of the doubt rule, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than June 22, 1987, for the grant 
of service connection for post-traumatic stress disorder 
(PTSD) is denied. 


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


